DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 8, with respect to claim objections and double patenting rejection have been fully considered and are persuasive.  The claim objections and double patenting rejection(s) of claims 1-2, 4-12, and 14-22 has been withdrawn. 
Response to Arguments
Claims 1-2, 4-12, and 14-22 are allowed. Claims 3 and 13 have been previously cancelled.
The following is an examiner’s statement of reasons for allowance: 
No reason for allowance is needed as the record is clear in light of further search conducted by the examiner, persuasive arguments filed 8/10/2021, and reasons given in the office actions dated 2/2/2021 and 3/11/2021. This communication thus satisfies the "record as a whole" proviso of the rule 37 CFR 1.1.04(e). As such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary, see for example MPEP 1302.14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luoma et al (“Experiences with ATM Equipment and Network Operation”) discloses that there are ATM nodes from several vendors in the market and some operators even are offering public ATM services. However, in order to really make a breakthrough of ATM we must develop ATM applications which are acceptable also by others than computer wizards. IT is discussed ATM evolution from separate nodes to real and practical services utilizing ATM technology has evolved. One of the most prominent experiences of current situation is continuously evolving standards. First adopters have faced a dilemma of never ending software and hardware updates. Although we may except that Internet will be upgraded to ATM because of increasing capacity and quality requirements, the definitive role of ATM in the whole network architecture is still shrouded in mystery, and a lot of practical and theoretical questions are open.
Tunnell et al (US 2017/0053249): discloses conducting a crypto-currency transaction. A method comprises creating a full block chain representing a plurality of past crypto-currency transactions, forwarding the full block chain to a first processing component for use in executing a new crypto-currency transaction, the first processing component forwarding an original local block chain to a second processing component, the second processing component executing the transaction and generating an updated 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436